Citation Nr: 0311138	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-04 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for fungus of the toes 
claimed as a chronic disability from an undiagnosed illness.

2.  Entitlement to service connection for dry nasal passages 
with congestion claimed as a chronic disability from an 
undiagnosed illness.

3.  Entitlement to service connection for skin rash claimed 
as a chronic disability from an undiagnosed illness.

4.  Entitlement to service connection for headaches claimed 
as a chronic disability from an undiagnosed illness.

5.  Entitlement to service connection for fatigue/low 
energy/sleep difficulties claimed as a chronic disability 
from an undiagnosed illness.

6.  Entitlement to service connection for joint pain/muscle 
cramps/twitching/arm numbness claimed as a chronic disability 
from an undiagnosed illness.

7.  Entitlement to service connection for bowel problems 
claimed as a chronic disability from an undiagnosed illness.

8.  Entitlement to service connection for bladder 
problems/constant thirst claimed as a chronic disability from 
an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from in the Army 
National Guard from December 1987 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO) in which the RO denied service 
connection for left knee patella chondromalacia status post 
arthroscopic surgery, and the following signs and symptoms as 
manifestations of chronic disability due to undiagnosed 
illness:  onychomycosis (fungus of the toes), dry nasal 
passages, skin rash, headaches, fatigue/low energy/sleep 
difficulties, night sweats, memory loss, poor concentration, 
and nervousness; joint pain (except for the left knee), 
muscle cramps/twitching, arm numbness; bowel problems, and 
bladder problems/constant thirst.  The veteran filed a notice 
of disagreement in June 1999 and, in September 1999, 
following RO inquiry, the veteran specified that he was in 
disagreement with the RO denial of service connection for the 
following signs and symptoms as manifestations of chronic 
disability due to undiagnosed illness:  onychomycosis of the 
first toenails, dry nasal passages, skin rash, headaches, 
fatigue, low energy, sleep difficulties, joint pain, muscle 
cramps, and arm numbness, bowel problems and bladder 
problems.  

In March 2001, the Board remanded the case to the RO for 
readjudication consistent with cited court precedent and 
regulatory criteria, and for further evidentiary development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

3.  The veteran has been diagnosed with onychomycosis of the 
first toenails and tinea unguium of the toes, bilaterally, 
disabilities to which complaints of fungus of the toes have 
been attributed.

4.  The veteran's dry nasal passages are attributable to a 
known clinical diagnosis of xerosis of the nasal passages.

5.  There is no persuasive evidence demonstrating that the 
veteran currently has skin rash, to include findings of skin 
rash as a symptom of an undiagnosed illness.

6.  The veteran's headaches are attributable to a known 
clinical diagnosis of tension headaches.

7.  The veteran exhibits no objective indications of any 
chronic disability manifested by fatigue, low energy, and 
sleep difficulties.

8.  The veteran exhibits no objective indications of any 
chronic disability manifested by joint pain, muscle cramps, 
twitching, and arm numbness.

9.  The veteran exhibits no objective indications of any 
chronic disability manifested by bowel problems.

10.  The veteran exhibits no objective indications of any 
chronic disability manifested by bladder problems with 
constant thirst.

CONCLUSIONS OF LAW

1.  The criteria for service connection for fungus of the 
toes, as due to undiagnosed illness, are not met.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.317 
(2002).

2.  The criteria for service connection for dry nasal 
passages, as due to undiagnosed illness, are not met.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.317 
(2002).

3.  The criteria for service connection for skin rash, as due 
to undiagnosed illness, are not met.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.317 (2002).

4.  The criteria for service connection for headaches, as due 
to undiagnosed illness, are not met.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.317 (2002).

5.  The criteria for service connection for fatigue/low 
energy/sleep difficulties, as due to undiagnosed illness, are 
not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.317 (2002).

6.  The criteria for service connection for joint pain/muscle 
cramps/sleep difficulties, as due to undiagnosed illness, are 
not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.317 (2002).

7.  The criteria for service connection for bowel problems, 
as due to undiagnosed illness, are not met.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.317 (2002).

8.  The criteria for service connection for bladder 
problems/constant thirst, as due to undiagnosed illness, are 
not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

As evidenced by the January 2000 statement of the case, the 
March 2001 Board remand, and the December 2002 supplemental 
statement of the case, the veteran and his representative 
have been furnished the pertinent laws and regulations 
governing the claims (including amendments to statute 
38 U.S.C.A. § 1117(a)(2)(B)) and the reasons for the denial 
of the veteran's claims.  Hence, the Board finds that they 
have been given notice of the information and evidence needed 
to substantiate the claim, and as evidenced by, the August 
2002 RO letter soliciting information and/or evidence, have 
been afforded opportunities to submit such information and 
evidence.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
In the March 2001 remand, the Board informed the veteran of 
the RO's duty to obtain and, therefore, the veteran's 
responsibility to provide, the names and addresses of all 
health care providers from whom he sought pertinent 
treatment.  The Board also instructed the RO to obtain VA 
medical records, and informed the veteran of VA's obligation 
to do so.  Furthermore, by letter of August 2002, the RO 
indicated that it would could assist the veteran in obtaining 
relevant medical records, employment records, or records from 
other Federal agencies if the veteran provided adequate 
information about such records.  

The Board also finds that all necessary development has been 
accomplished.  The veteran has undergone several VA 
examinations, in May 1999, September 2001 (pursuant to 
February 1999 Board remand instruction), and September 2002, 
the reports of which are of record.  The RO obtained 
pertinent treatment records from the Clarksburg VA Medical 
Center (VAMC), the only identified post-service source of VA 
medical treatment.  Significantly, neither the veteran nor 
his representative asserts, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claims on appeal that has not 
been obtained.  Although the veteran's representative has 
suggested that the VA examinations following the March 2001 
Board remand were inadequate, the Board finds that the VA 
examiners substantially complied with the Board remand 
instructions and provided sufficient medical evidence to make 
a final determination.

Under these circumstances, the Board finds that adjudication 
of the claims on appeal at this juncture, without directing 
or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits.

II.  Analysis

The veteran contends that he suffers from multiple symptoms 
as a result of service in the Southwest Asia Theater of 
operations.  He claims, in essence, that his symptoms are a 
manifestation of chronic disability due to undiagnosed 
illness and he has limited his claims to that theory of 
causation; the Board has likewise limited its consideration 
of the claims on appeal.

Specific to Persian Gulf War service, service connection may 
be granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, fatigue; muscle or joint pain; neurological 
signs or symptoms; neuropsychological signs or symptoms; 
signs or symptoms involving the respiratory system; or sleep 
disturbances.  The chronic disability must have become 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006, and must not be attributed to 
any known clinical disease by history, physical examination, 
or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(b).  A Persian Gulf veteran is a veteran who 
served on active military, naval, or air service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d).  


In changes to the statute, effective March 1, 2002, the term 
"chronic disability" was changed to "qualifying chronic 
disability," and the definition of "qualifying chronic 
disability" was expanded to include (a) undiagnosed illness, 
(b) a medically unexplained chronic multi-symptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (c) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2)(B) (West 
2002).  The RO considered this change to the undiagnosed 
illness statute and the amendment which extended the period 
within which claimed disabilities must become manifest to 
December 31, 2006, as indicated by the December 2002 
supplemental SOC.  

The veteran in the instant case did serve in the Southwest 
Asia Theater of operations during the Persian Gulf War; 
hence, the provisions of 38 U.S.C.A. § 1117(e) and 38 C.F.R. 
§ 3.317(d) are applicable.  However, after considering the 
medical evidence of record in light of the above-referenced 
criteria, the Board finds that service connection under the 
provisions of 38 U.S.C.A. § 1117(e) and 38 C.F.R. § 3.317(d) 
is not warranted for any claimed symptom for the reasons 
outlined below.  

A.  Fungus of the Toes

During the May 1999 VA examination, the veteran indicated 
that his toenail fungal infection began after service, and 
that he had seen a doctor for antifungal treatment.  
Following the veteran's complaints of toenail "fungus," the 
May 1999 VA examiner diagnosed onychomycosis of the first 
toenails.  He noted that the veteran had previously seen a 
doctor for antifungal treatment.  

In statements submitted in June 1999, the veteran and his 
spouse suggested the fungus appeared on all toes.  According 
to Clarksburg VAMC records, in September 1999 the veteran 
underwent treatment for the fungus condition, diagnosed as 
tinea unguium, bilaterally, involving the great toenails and 
some lateral toenails.  

Another VA examination was provided in September 2001, 
pursuant to Board remand in March 2001.  During his clinical 
interview, the veteran stated that symptoms of fungus of the 
toes began one year after his service in the Persian Gulf.  
The veteran described the condition as recurrent and 
acknowledged prior VA medical treatment in September 1999.  
Following observation of fungus on the toenails and great 
toes of both feet, the VA examiner reiterated a diagnosis of 
tinea unguium.  

The Board finds that service connection under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 for fungus of the toes is not 
warranted because the claimed symptom has been attributed to 
a known clinical diagnosis.  The fact that differing 
diagnoses have been provided does not alter the findings.  
Service connection is specifically precluded for this reason 
under 38 U.S.C.A. § 1117.  

B.  Dry Nasal Passages

Service medical records do not include evidence regarding 
complaints of sinus or nasal problems.  The veteran's nose 
and sinuses were listed as normal on examination in August 
1991.  

Post-service evidence includes a May 1999 VA examination 
report.  The May 1999 VA examiner observed that the veteran's 
nose, sinuses, mouth, and throat were normal on physical 
examination.  In statements submitted in June 1999, the 
veteran and his spouse indicated that the veteran experienced 
dry nasal passages causing nasal congestion.  During a VA 
examination in September 2001, the veteran reported that the 
symptom of dry nasal passages was a symptom experienced 
constantly for the prior six years.  Nasal saline spray 
relieved the symptom somewhat, but not entirely.  The 
September 2001 VA examiner observed some dryness in the nasal 
passages and diagnosed xerosis of the nasal passages.

The relevant evidence of record reveals that the veteran's 
claimed nasal symptom is associated with a known clinical 
diagnosis, xerosis of the nasal passages.  The veteran has 
not presented, and the record does not otherwise contain, 
evidence to the contrary.  Therefore, service connection 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 for dryness of 
the nasal passages is not warranted because the claimed 
symptom has been attributed to a known clinical diagnosis. 

C.  Skin Rash

Service medical records are silent concerning any complaints 
of skin disorder.  On an examination report dated in August 
1991, the veteran's skin was listed as normal.  

In May 1999, the veteran underwent VA examination for skin 
disease.  The veteran did not complain of skin symptoms.  The 
VA examiner observed the veteran's skin to be normal except 
for several scattered acne-type skin lesions on his neck.  He 
observed no rash on the face or anywhere on the body.  The 
veteran described the skin rash, when it appeared, as an 
allergic-type reaction.  The VA examiner reported that the 
veteran had no particular skin disease and no complaints for 
a skin disease.  

In a lay statement submitted in June 1999, the veteran's 
spouse described the veteran's skin problems as "little red 
streaks or bumps" on the veteran's face.

During a July 1999 VA examination, the veteran stated that 
his wife noticed a skin rash, but he had not noticed it.

During the September 2001 VA examination, the veteran 
complained of blotches on the skin that began appearing after 
he left the Persian Gulf.  The veteran described them as 
quarter-sized, red lesions, appearing every three months, on 
his arms, face, and back.  The veteran stated that he 
underwent no medical treatment for the lesions.  The VA 
examiner explained that the etiology of the skin rash was 
unclear, as no clinician had documented them.  The veteran 
admitted that during his prior examinations the skin lesions 
were not present.

After a review of the evidence, the Board concludes that the 
record does not support the veteran's contentions that he 
currently suffers a chronic disability related to skin rash.  
The veteran has articulated subjective complaints of skin 
rash at the time of VA examinations of May 1999 and September 
2001, and in his statements of record.  However, the veteran 
has also articulated never seeking medical treatment for the 
recurring skin rash and admitted that the alleged skin rash 
was not present during VA examinations.  The veteran has 
confirmed that there is neither objective evidence of to 
document the presence of a skin rash symptoms nor current 
medical evidence establishing the presence of any skin rash 
disability.  The Board notes that the veteran and his spouse 
have submitted inconsistent descriptions of the skin rash in 
question; where the veteran's spouse has described the rash 
as "little red streaks or bumps," the veteran has described 
them as quarter-sized, red lesions.  

Considering that the VA examinations of record have been 
consistently negative for any evidence of an actual skin 
disorder manifested by skin rash, and in the absence of 
"objective indications of chronic disability," the Board 
concludes that service connection pursuant to 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 is not warranted. 

D.  Headaches

During the May 1999 VA examination the veteran reported 
experiencing headaches of half-day or full-day duration.  He 
indicated that he never used any medication for pain 
management and he continued to work.  The VA examiner listed 
headaches as an undiagnosed symptom, and noted that 
laboratory test results and objective findings were all 
normal.

In statements submitted in June 1999, the veteran and his 
spouse indicated that the veteran experienced headaches since 
leaving the Persian Gulf.

During the September 2001 VA examination, the veteran 
complained of worsening headaches of up to two-days duration.  
During his clinical interview, the veteran described the pain 
as occurring in the front of head and, sometimes, the back of 
his head.  He reported experiencing some associated nausea, 
but no vomiting or visual changes.  On physical examination, 
the VA examiner determined that the cranial nerves were 
intact.  The VA examiner concluded that the veteran suffered 
tension headaches.

The aforementioned evidence includes competent medical 
evidence linking the veteran's claimed headaches to a 
clinically diagnosed disorder, tension headaches, and no 
evidence to the contrary.  Therefore, entitlement to service 
connection under 38 U.S.C.A. § 1117(e) and 38 C.F.R. 
§ 3.317(d) is precluded.  

E.  Fatigue, Low Energy, and Sleep Difficulties

According to Clarksburg VAMC records, on October 22, 1997, 
the veteran complained of insomnia, and indicated he 
experienced the symptoms since his return from the Persian 
Gulf.  The veteran was referred for mental health screening.  
The following day, the veteran reported for mental health 
screening with complaints of chronic fatigue and low energy.  
A VA staff psychiatrist found the veteran to be alert, 
oriented with fair immediate, recent, and remote memory.  The 
veteran's concentration, calculation, insight, and judgment 
were observed to be good.  The veteran reported seven to 
eight hours sleep at night, with good appetite.  The VA staff 
psychiatrist listed multiple symptoms, including fatigue, and 
concluded that there was no psychiatric diagnosis.  

During the May 1999 VA examination, the veteran complained of 
fatigue.  He described his symptoms as general fatigue and 
"no energy for doing things."  The veteran reported that he 
disliked going to work and he felt exhausted after work, but 
he never took sick leave from his full-time employment.  The 
May 1999 VA examiner determined that the veteran did not meet 
the criteria for a diagnosis of chronic fatigue syndrome.  
Although the veteran reported headaches, memory loss, and 
trouble falling asleep, the VA examiner determined that he 
maintained sleep well.  The veteran did not report acute 
onset of the condition, low-grade fever, non-exudative 
pharyngitis, palpable or tender cervical or axillary lymph 
nodes, generalized muscle aches or weakness, fatigue 
following and lasting twenty-four hours after exercise, or 
migratory joint pain.  The May 1999 VA examiner listed 
fatigue as an undiagnosed symptom for which there was no 
objective findings.  Clinical observations from an associated 
VA psychiatric examination report described the veteran as 
alert, euthymic, and oriented in all three spheres.

In statements submitted in June 1999, the veteran and his 
spouse indicated that the veteran experienced fatigue.  The 
veteran described "problems getting to sleep."  

During a VA psychiatric examination in July 1999, the veteran 
presented with neuropsychiatric complaints including fatigue.  
He reported feeling tired and not sleeping well.  When 
examined in September 2001, the veteran reported fatigue 
since leaving the Persian Gulf.  The veteran said that he 
felt tired at all times.  The September 2001 VA examiner 
determined that the etiology of the veteran's fatigue was 
unknown.  

During a VA neurological examination in September 2002, the 
veteran reported sleeping about six hours per night.  He 
indicated that he had no trouble falling asleep but not on 
most occasions, and he denied early morning awakening.  The 
VA examiner observed a happy affect and grossly intact 
cranial nerves without deficits.  

With regard to service connection for fatigue, low energy, 
and sleep difficulties, the Board finds that there no medical 
evidence that relates the veteran's symptoms to undiagnosed 
illness or a medically unexplained, chronic multi-symptom 
illness such as chronic fatigue syndrome.  A central 
requirement for service connection under 38 C.F.R. § 3.317 is 
that objective perceptible to an examining physician be 
present.  In October 1997, the veteran was viewed as alert 
and oriented by a VA physician.  The September 2002 VA 
examiner observed a happy affect with no neurological deficit 
aside from memory loss.  The May 1999 VA examiner found no 
basis to diagnose chronic fatigue syndrome and further 
indicated that the veteran slept well and that there was no 
objective evidence of fatigue.  For these reasons, the Board 
finds no competent evidence that the veteran currently 
suffers from any chronic disability related to his complaints 
of fatigue, low energy, and sleep difficulties, and concludes 
that service connection is not warranted.  38 U.S.C.A. 
§ 1117(e) and 38 C.F.R. § 3.317(d).

F.  Joint Pain, Muscle Cramps, Twitching, and Arm Numbness

Initially, the Board observes that the RO granted service 
connection for a left knee disability in June 1999.  
Therefore, the discussion of whether service connection is 
warranted for joint pain does not include any symptoms 
related to his service-connected left knee disability.  

According to the May 1999 VA examination report, the veteran 
complained of multiple joint pain in the morning, primarily 
in the knees.  The veteran did not complain of muscle cramps, 
twitching, and arm numbness.  The VA examiner observed normal 
range of motion demonstrated in all joints, including the 
right knee; there was no muscle swelling, atrophy, or 
tenderness.  The VA examiner reported observing no sensory 
abnormalities, and normal reflexes.  The veteran's cranial 
nerves II through XII were intact.  Cerebellum examination 
for gait, stance, and coordination were normal.  The VA 
examiner concluded that joint pain other than in the knees 
was an undiagnosed symptom with no associated, objective 
findings.

In statements submitted in June 1999, the veteran and his 
spouse indicated that the veteran experienced joint pain, and 
numbness of the arms and hands.

During the September 2001 VA examination, the veteran 
complained of pain in all of his joints.  He did not complain 
of muscle cramps, twitching, and arm numbness.  The VA 
examiner observed full range of motion in all extremities.  
Strength and reflexes were equal in all extremities, and 
sensation was intact in all extremities.  X-ray examination 
revealed a negative lumbar spine, calcification of the 
cervical spine, minimal right lateral wedging and spurring of 
the thoracic spine, and negative right and left elbows.  The 
VA examiner diagnosed joint pain from undiagnosed illness.

The Board concludes that there are no objective indication of 
a chronic disability due to symptoms of joint pain, muscle 
cramps, twitching, and arm numbness, and service connection 
is not warranted pursuant to 38 U.S.C.A. § 1117(e) and 
38 C.F.R. § 3.317(d).  In May 1999 and September 2001, VA 
examiners observed normal range of motion in all extremities 
and no sensory abnormalities.  Both reports indicate no 
associated, objective findings.  Although the September 2001 
VA examiner reported that symptoms of joint pain were due to 
an undiagnosed illness, the examiner also noted that the 
veteran was not treated for these symptoms between 1999 and 
2001, nor did he take any medication for these symptoms.  
Accordingly, the evidence of record as a whole fails to 
document the presence of any chronic disability (other than 
the left knee) related to the veteran's complaints of joint 
pain, muscle cramps, twitching, and arm numbness.  

G.  Bowel and Bladder/Constant Thirst Problems

According to Clarksburg VAMC records, colon barium enema 
testing in October 1997 revealed the presence of a single 
diverticulum in the ascending colon.  Otherwise, no 
significant abnormality was seen in the colon intrinsically 
or extrinsically.  Ultrasonography of the abdomen in October 
1997 showed no significant abnormality in the colon, hepatic, 
or common bile duct.  The gallbladder appeared to be 
distended, and there was a question of sludge in the 
gallbladder.  The veteran's liver appeared unremarkable.  In 
February 1998, urologic studies showed that both kidneys were 
in normal position, size, and configuration.  The studies 
suggested that there was no significant abnormality as seen 
in the collecting system, and ureters, bilaterally.  The 
veteran's urinary bladder filled progressively.  

During the May 1999 VA examination, the veteran complained of 
loose bowel movements, occurring three times daily, since 
returning from the Persian Gulf.  On clinical interview, the 
veteran reported that he had no weight gain or loss, no 
nausea or vomiting, no constipation and no clear diarrhea.  
The veteran described the bowel movements as loose, sometimes 
watery, with no abdominal pain.  The symptoms did not 
interfere with his employment.  The May 1999 VA examiner 
noted the results of the October 1997 colon barium enema 
testing and ultrasonography of the abdomen.  The VA examiner 
listed loose bowel movements as a symptom related to Gulf War 
service that remained undiagnosed, with no objective 
findings.  The veteran also complained of urinary frequency.  
The VA examiner listed urinary frequency as a symptom without 
diagnosis and objective findings.

In a lay statement submitted in June 1999, the veteran's 
spouse indicated that the veteran experienced loose bowel 
movements.  In a personal statement, the veteran described 
several occasions of incontinency.  The veteran's spouse 
indicated that the veteran was constantly emptying his 
bladder.  In his own statement, the veteran described bladder 
problems and episodes of incontinency, with constant thirst.  

During the September 2001 VA examination, the veteran 
reported loose stools three to four times a day.  The veteran 
reported having no urinary problems.  On physical 
examination, the veteran's abdomen was soft, nontender, with 
bowel sounds present, and no masses felt.  The VA examiner 
cited the normal results of the October 1997 barium enema and 
urologic studies.  Stool guaiac test results were negative.  
The VA examiner diagnosed history of loose stools, etiology 
unclear.  

During a VA examination in September 2002, the veteran 
described frequent night waking due to diarrhea.  

After a review of the evidence, the Board concludes that the 
record is negative for competent evidence of an actual 
disorder manifested by the claimed symptoms of bowel and 
bladder/constant thirst problems.  As previously discussed, a 
central requirement for service connection under 38 C.F.R. 
§ 3.317 is that objective evidence perceptible to an 
examining physician be present.  In this regard, the VA 
physicians who examined the veteran could not find evidence 
to show that the veteran has a chronic disability manifested 
by his claimed symptoms of bowel and bladder/constant thirst 
problems.  Lower gastrointestinal and urologic studies in 
October 1997 showed no significant abnormality.  The May 1999 
VA examiner specifically noted that there were no objective 
findings associated with the veteran's complaints of loose 
bowel movements and urinary frequency.  During the September 
2001 VA examination, the veteran denied urinary problems, and 
the VA examiner reviewed only bowel complaints.  He diagnosed 
loose stool by history, as a stool testing results were 
negative.  For these reasons, the claims of service 
connections for bowel problems and bladder/constant thirst 
problems, as due to undiagnosed illness, must be denied.

II.  Conclusion

In reaching each of the above conclusions, the Board has 
carefully considered the veteran's assertions in support of 
his claims on appeal.  The veteran is competent to offer 
statements that he experiences the symptoms of fungus of the 
toenails, dry nasal passages, skin rash, headaches, fatigue, 
low energy, sleep difficulties, joint pain, muscle cramps, 
and arm numbness, bowel problems, and bladder/constant thirst 
problems.  However, as a layperson without the appropriate 
medical training and expertise, he is not competent to render 
a probative opinion on a medical matter, such as whether a 
chronic disability exists manifested by the alleged symptoms, 
or the etiology or cause of disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge ").

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine with respect to each issue on 
appeal.  However, as the preponderance of the evidence is 
against each of the veteran's claims, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55- 
57 (1991).


ORDER

Service connection for fungus of the toes, claimed as due to 
undiagnosed illness, is denied. 

Service connection for dry nasal passages, claimed as due to 
undiagnosed illness, is denied.

Service connection for skin rash, claimed as due to 
undiagnosed illness, is denied.

Service connection for headaches, claimed as due to 
undiagnosed illness, is denied.

Service connection for fatigue/low energy/sleep difficulties, 
claimed as due to undiagnosed illness, is denied.

Service connection for joint pain/muscle cramps/twitching/arm 
numbness, claimed as due to undiagnosed illness, is denied.

Service connection for bowel problems, claimed as due to 
undiagnosed illness, is denied.

Service connection for bladder problems/constant thirst, 
claimed as due to undiagnosed illness, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

       

